Citation Nr: 1409089	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected post traumatic stress disorder with major depression.  

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD with an evaluation of 50 percent and denied service connection for a bilateral hearing loss disability.  A November 2011 Board decision granted an initial evaluation of 70 percent and remanded the claim for additional development, which has since been completed.  The case has been returned to the Board for appellate consideration.  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  During the course of the appeal, the RO denied a TDIU in a June 2009 rating decision.  However, in this case, as indicated by a February 2010 statement, the Veteran withdrew his claim for TDIU.  Accordingly, this issue is not before the Board.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision.


FINDINGS OF FACT

1.  The Veteran's PTSD with major depression was manifested primarily by symptoms consistent with occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown at any time during the appeal.  

2.  A bilateral hearing loss disability is noted on the Veteran's entrance examination.  

3.  The evidence of record indicates that the Veteran's bilateral hearing loss did not undergo an increase in severity during service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The Veteran's pre-existing bilateral hearing loss was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Considerations

As noted above, the Board remanded these matters for further development in November 2011.  The Board instructed the RO/AMC to contact the Veteran and request that he identify any and all non-VA sources of treatment for the disabilities on appeal that were not already of record, including private treatment records, which was completed via correspondence dated in December 2011.  The RO/AMC was also instructed to associate VA treatment records dated after January 2010 with the claims file, and the appropriate request was made by the RO/AMC.  

The RO/AMC was lastly instructed to obtain a complete copy of any and all Social Security Administration adjudications and the records underlying the adjudications for disability benefits.  A memorandum dated in April 2012 indicates that multiple efforts were made to obtain SSA disability benefit adjudications and records, but that none were available.  The Veteran also stated in a December 2011 document that he did not receive Social Security disability benefits, but rather only Social Security retirement benefits.  

Thus, there is compliance with the Board's remand instructions for its remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

In correspondence dated in April 2007 prior to the August 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The April 2007 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the increased rating claim for PTSD, correspondence dated in September 2007 provided notice as to the evidence necessary for an increased evaluation.  

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment and VA treatment records are in the claims folder, and the Veteran was provided with VA examinations.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has declined the opportunity to provide testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

III.  Increased rating claim

The Veteran essentially contends that his PTSD is more severe than presently rated and that a rating in excess of the currently assigned 70 percent disability evaluation is warranted.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4. 

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as the claim for an increased evaluation for PTSD, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate when the factual findings show distinct periods where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).

The Veteran's disability has been evaluated under Diagnostic Code 9411 for PTSD. Under the relevant rating criteria, the currently assigned 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Richard v. Brown, 9 Vet. App. 266, 267   (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2013); VAOPGCPREC10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995). 

According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Scores ranging from 21 to 30 reflect behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  GAF scores ranging from 11 to 20 indicate some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).

      Analysis

The Veteran presented to a VA medical facility in February 2007 with subjective complaints of depression for the past four years, as well as nightmares, flashbacks, impaired sleep of four to five hours nightly, social isolation and little interest in socializing with others.  He had divorced his second wife in 1990 and described both his first and second divorces as devastating.  He had little contact with his children.  He had lost his job at a rubber factory and had begun work as a handyman.  A February 2007 VA treatment record indicates that the Veteran was neatly dressed, alert, oriented, and tired but slender.  His speech was clear and coherent and straightforward.  His mood was sad, but he denied suicidal or homicidal ideation, hallucinations, or paranoid thinking.  His GAF score was 52.  His diagnosis was depression, rule out PTSD.  

In a VA treatment record of March 2007, the Veteran mentioned that he lived alone, and had not had contact with one of his sons for 15 years, and no contact with two daughters for 12 years.  He saw his other son two to three times per week.  The Veteran was currently employed at a small landscaping business, though he had worked at other jobs, such as a bail bondsman, livestock breeder, and owner/operator of a residential care facility, in the past.  He reported a full range of PTSD symptoms: re-experiencing the past, hyperarousal, avoidance of others and not wanting to leave his house, frequent intrusive thoughts, social isolation and broken relationships with relatives, frequent nightmares (three times per week), hypervigilence, poor concentration, loss of interest in activities, and disrupted short-term memory.  The mental status examination described the Veteran as casual with some fatigue.  He was oriented (times three), cooperative, with clear speech.  However, his mood was somber with some depression, and his affect was congruent with his mood.  The Veteran's thoughts and perceptions were logical and goal-oriented, but with some disturbances.  His judgment and insight were intact, and he denied suicidal and homicidal ideation, delusions, and hallucinations.  His GAF score was 50.  The examiner diagnosed him with PTSD and stated that his full range of PTSD symptoms disrupted his quality of life in major areas, including family, socially and occupationally.  

The Veteran was afforded a VA examination in March 2007, where he reported intrusive memories of his combat medic duties in service, nightmares of his combat experiences, avoidant behavior, massive loss of interest in many pleasurable activities, social and emotional withdrawal, sadness and anxiety, poor sleep, irritability, anger, hypervigilance, low energy, and difficulty concentrating.  He again reported difficulty functioning in the workplace and has been doing odd jobs since the early 1990s when the factory where he formerly worked closed down.  It was noted that he had been living episodically out of his truck over the past several years and was living in a vacant home in exchange for doing the yardwork.  The examiner characterized the Veteran's accounts as almost complete social isolation.  Upon examination, the Veteran was alert, oriented, and cooperative.  His affect was blunted and his mood was anxious.  His thoughts were over-detailed to the point of being almost tangential, likely due to anxiety, but his cognitive abilities were grossly intact.  He denied suicidal ideation, delusions, or hallucinations.  The Veteran's GAF score was 50.  

An August 2007 VA treatment record reflects symptoms described thus far and notes a GAF score of 50.  In October 2007, his GAF score was 55, and he reported anger and frustration with the VA claims process.  His GAF scores from May 2007 through October 2008 ranged from 48 to 55.  

A VA treatment record in March 2008 notes that the Veteran's mood was depressed and irritable, and he was upset about a previous examination.  He believed he had been refused a glass of water, and it had trigged a memory of giving a fellow soldier his last drink of water.  As before, he reported problems with homelessness but continued to live in the rental home in exchange for yardwork.  The Veteran reported feeling tired and overwhelmed at times, expressed concern about his ability to keep up with work, and reported feelings of hopelessness and suicidal thoughts.  However, he denied intent.  His GAF score was 50.  

In his April 2008 notice of disagreement, the Veteran stated that he experienced increased PTSD symptoms which interfered with family relations and his ability to maintain substantially gainful employment.  He indicated that he was periodically homeless, and experienced unprovoked irritability, impaired impulse control, and almost no social contact with family in over ten years.  In his October 2008 VA Form 9, he stated that his current symptoms reflect severe impairment of his thought process and behavior, with disoriented speech, difficulty keeping his thoughts straight, hallucinations, and suicidal thoughts (specifically driving over a cliff).  The Veteran also stated that he has not worked full time since 1987, but works doing yardwork, and that to control his impulses, he avoids people. 

In a December 2008 VA treatment record, the Veteran recounted losing custody of his daughters with whom he has not had contact in over a decade, as well as limited contact with one son and no contact with another son.   The assessment was again longstanding PTSD, and the social worker noted that the symptoms have disrupted the Veteran's quality of life in all major areas.  

The Veteran was afforded another VA examination in December 2008.  He reported that he was depressed 75 percent of the time, and had poor concentration, excessive anger and irritation, sleep disturbance (with two of three hours of sleep per night), nightmares, guilt, nervousness, social isolation, and panic.  The Veteran kept to himself and watched television, did housework or read, and visited a casino on occasion.  

The Veteran performed odd jobs but earned virtually no money in the past year since he broke his leg.  He was not involved in romantic relationships since his divorce in 1990.  He did not have hobbies.  He was friends with a fellow Veteran with PTSD.  Upon examination, the Veteran appeared well-nourished, casually dressed, appropriately groomed, and cooperative with fair eye contact.  His mood was anxious and depressed, and his affect was sad and nervous.  His orientation was appropriate, and his thinking was spontaneous and logical, though he was slightly rambling.  His speech was clear.  The Veteran's thought process was noted to be preoccupied by events in Vietnam.  He has impaired self-esteem and poor relationships as a consequence of low frequency of contact with others and a preference for being alone.  He was distractible.  His judgment was noted to be diminished by depression, and he had little insight as to how to help his situation despite receiving treatment.  His GAF score was 48 and his diagnosis again was PTSD.  

The examiner noted that the Veteran's PTSD was manifested by intrusive memories, nightmares, diminished interest in normal activities, detachment from others, restricted affect, sleep disturbance, anger outbursts, concentration problems, and hypervigilance.  The examiner described the Veteran's daily symptoms as chronic and severe with impaired social relationships, marital functioning, occupational achievement, judgment, mood, and range of activities.  While the examiner found the Veteran to have near continuous panic or depression, difficulty adapting to stressful circumstances, panic attacks more than once per week, and difficulty establishing and maintaining effective relationships, the Veteran was able to complete daily tasks,.  The Veteran's likelihood of significant change was described as low, but he was found competent to manage his own affairs.  

In a January 2009 VA treatment record, the Veteran reported that he bought a bottle of whiskey every two weeks, and drank to alleviate physical pain.  He had spent the holidays alone.  He denied suicidal ideation but "saw no clear reason for living."  His GAF score was 52.  A March 2009 VA treatment record reflects that he has a GAF score of 48.  

The Veteran was afforded another VA examination in October 2009.  He reported symptoms of depression 100 percent of the time, suicidal thoughts, poor concentration, excessive anger and irritability, sleep disturbance (with three hours of sleep per night), nightmares three to four times weekly, nervousness, guilt, panic, and an inability to relax.  The Veteran stayed home with the lights turned off so that he did not have to do anything or deal with anyone.  The Veteran only went shopping at a small store near his home late at night, and denied working in the past two years.  Upon examination, the Veteran was casually dressed and well-nourished with fair grooming and hygiene.  He was cooperative with fair eye contact, but his clothes were soiled.  His speech was clear.  His mood appeared irritable and depressed, and his affect was sad.  His orientation was appropriate, but his thinking was disorganized, though logical.  His thought content was notable for preoccupation with events in Vietnam and his current financial problems.  The Veteran had low self-esteem and poor relationships with others due to lack of contact and preference to be alone.  The Veteran was distractible.  His judgment was diminished by anxiety, anger and isolation.  His GAF score was 48, and again his diagnosis was PTSD.  

The examiner noted that the Veteran's PTSD was manifested by nightmares, diminished interest in normal activities, detachment from others, restricted affect, sleep disturbance, anger outbursts, concentration problems, hypervigilance, and an exaggerated startle response.  The examiner described the Veteran's daily symptoms as chronic and severe with impaired social relationships, marital functioning, occupational achievement, judgment, mood, and range of activities.  While the Veteran was able to complete daily tasks, the examiner found the Veteran to have deficiencies in most areas of his social and occupational functioning because of suicidal ideation, near continuous panic and depression, impaired impulse control, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran's likelihood of significant change was described as low, and he needed continued medication and counseling.  He was, however, found competent to manage his own affairs.  

A July 2009 record reflects that the Veteran reported suicidal ideation and suicidal plan five to six times per week.  He also reported that he might be moving out of his home after his landlord no longer trusted him to perform odd jobs in exchange for rent.  The Veteran stated that he would leave his belongings at his son's house and "just wander around."  Although the Veteran had income from doing odd jobs, he expressed reluctance about spending this money on an apartment and being tied to one spot or having to be responsible.  Upon examination, the Veteran was found to have euthymic mood and normal affect, and was alert and oriented as to person, place and time.  He was casually dressed.  His thought processes were logical and goal-directed with no flight of ideas or apparent delusions.  He denied suicidal and homicidal ideation, and hallucinations.  The Veteran's hygiene was good and his speech was spontaneous without evidence of abnormality.  His GAF score was 50. His diagnosis was alcohol abuse, not otherwise specified.  VA treatment records from October 2009 to January 2010 indicate GAF scores of 52.  

A VA treatment record from January 2010 indicates that the Veteran was casually dressed with good hygiene.  He displayed euthymic mood and an affect of normal range and intensity which was appropriate to content.  The Veteran was alert and oriented as to time, place and person.  His thought process was coherent, logical, and goal directed, although the content of his thoughts was primarily related to recent stressors.  He had no flight of ideas or delusions.  The Veteran reported that he "is still living in a dumpy apartment," and had ongoing resentment regarding his marriage and its dissolution and losing contact with his children.  He had a GAF of 50.  

An April 2010 VA treatment record indicates a GAF of 48.  A June 2010 VA treatment record indicates that the Veteran had a suicidal plan such that he would prevent it from appearing to be suicide.  However, he denied intent and reported feeling "safe."  A GAF score of 50 was assigned.  

A July 2010 VA treatment note indicates that the Veteran was frustrated with the veterans' benefits claims process.  He had improved sleep.  He had some suicidal thinking, but no suicidal or homicidal intent.  The Veteran's GAF was 52.

August 2010 VA treatment records indicate that the Veteran reported that he continued to isolate and withdraw.  He expressed anger about Vietnam and being an army medic, as well as toward his ex-wife who would not allow him to see his daughters.  However, he also served as an emergency contact for school for his neighbor's children.  His GAF was 53.  

In an October 2010 VA treatment record, the Veteran explained that the holidays were a difficult time of year, because they reminded him of how much he missed his daughters.  A November 2010 VA treatment record indicates that the Veteran was saddened by the fact that his daughters' birthday had passed, and that he might not see his daughters, but felt that he could move on with his life.  He did not want to put up a Christmas tree or be involved in romantic relationships after past negative experiences.  However, a neighbor came to visit him, and he continued to visit another fellow veteran.  His GAF was 53.  

A December 2010 VA treatment record indicates that the Veteran did not like to see people during the holidays.  However, the Veteran was talkative, engaged, alert and attentive, and receptive to therapy interventions and the therapy process.  His GAF was 53.  

January, February, April, May and June 2011 VA treatment records indicate that the Veteran was dressed appropriately for the weather, with good grooming and hygiene.  He was alert and oriented times four.  He had an anxious or depressed mood, but his affect was normal.  His speech was clear; he denied suicidal and homicidal ideation, delusions and obsessions.  His thought process was coherent, logical, and goal directed.  His memory, concentration, and judgment were intact.  His GAF was between 50 and 53.  He did report hopelessness about the future in a February 2011 note, but denied suicidal and homicidal ideation.  He also reported nightmares and some hopelessness and death/burial thoughts in April 2011, but was sleeping 7 to 8 hours nightly.  

A July 2011 VA treatment record notes that the Veteran had poor grooming and body odor.  He spoke of "crazy dreams" and a history of "past life dreams."  He was tearful when talking about his children, and his divorce.

An August 2011 VA treatment record indicates that the Veteran reported a "gambling binge" that month.  However, he displayed euthymic mood, normal affect, and was alert and oriented as to person, place and time.  He was casually dressed.  His thought processes were logical and goal-directed with no flight of ideas or apparent delusions.  He denied suicidal and homicidal ideation, and hallucinations.  The Veteran's hygiene was good and his speech was spontaneous without evidence of abnormality.  He continued to have a relationship with a couple of friends.  His GAF was 52.  

A VA treatment record from October 2011 indicates that the Veteran had "improved grooming" at that time.  While he no longer had dream recall, he sometimes woke up startled.  He reported minimal alcohol intake.  His mental status examination was normal. 

A January 2012 VA treatment record indicates that the Veteran continued to live in the same location, but was looking for an apartment in a better neighborhood.  

April 2012 VA treatment records indicate that the Veteran was going to the casino weekly with a fellow veteran, but also reported engaging with activities such as fishing with a buddy.  He reported less motivation to do things than in the past, and wanting to drink but was not willing to drive to get alcohol.  He also related an increased level of comfort and peace.  His GAF score was 56.

A May 2012 VA treatment record indicates that the Veteran was less anxious and sleeping better, with improved mood.  He was visiting with friends, but still preferred to be alone.  His GAF was 52.

An August 2012 VA treatment record indicates that the Veteran continued to go to the casino once monthly.  The Veteran did not report alcohol use and stated that he is not intending to resume drinking, but said that drinking was related to feeling anxious and being unable to relax.  His GAF score was 56.  

The Board finds that the Veteran's PTSD with major depression is manifested by symptoms such as intrusive thoughts, nightmares, impaired sleep, social and emotional isolation and detachment, avoidant behavior, feelings of sadness, hopelessness and anxiety; sad, somber, anxious, irritable and depressed mood; restricted, sad, nervous and blunted affect, suicidal thoughts and plan, low self-esteem, exaggerated startle response, over-detailed thoughts to the point of being almost tangential, anger outbursts and irritability; poor concentration; extensive loss of interest in activities; hypervigilance; hyperarousal; preoccupation with events in Vietnam; difficulty establishing and maintaining relationships; impaired marital functioning, occupational achievement, judgment and insight; near continuous panic and depression; difficulty adapting to stressful circumstances; panic attacks more than once weekly; disorganized thoughts; neglect of personal appearance and hygiene; and deficiencies in most areas of social and occupational functioning.  These symptoms occurred daily and were chronic and severe.  

The Veteran's GAF scores ranged from 48 to 55 during the appeal period and reflect moderate to serious symptoms with serious impairment in social or occupational functioning.  Throughout the appeal period, the overall level of disability is consistent with occupational and social impairment with deficiencies in most areas, including work, family relationships, judgment, thinking, or mood due to the symptoms described above.  

However, while the Veteran's symptoms were noted to result in "almost" complete isolation in March 2007, the evidence of record does not reflect that the Veteran's PTSD manifests with gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While the Veteran has reported suicidal thoughts and has reported a plan on a few occasions, on numerous occasions he denied suicidal ideation.  He has also indicated that he does not intend to act on thoughts of suicide.  Therefore the evidence does not indicate that he is in persistent danger of causing himself harm.  The Veteran has also had some difficulty with appearance and hygiene, such as soiled clothes and body odor, but this was occasional, as numerous records indicate that the Veteran was merely casually dressed.  Thus, the record does not show total occupational and social impairment as contemplated by a 100 percent rating.  

In not granting a 100 percent schedular rating for PTSD, the Board is not minimizing the severity of the Veteran's symptoms. The Board notes that the evidence demonstrates that the Veteran experiences significant social impairment as a result of his PTSD, including divorces and strained to nonexistent relationships with his children.  He also demonstrated significant occupational impairment, as he has been doing odd jobs as a result of his PTSD.  Nevertheless, while the Board has considered the Veteran's complaints and assertions that his PTSD warrants a 100 percent rating, the Board ultimately finds that the criteria for a 100 percent evaluation have not been met.  In rendering this decision, the Board has taken into account that the Veteran's GAF scores since his effective date of service connection have been recorded as ranging from 48 to 55.  As noted above, according to the GAF scale, scores ranging from 41 to 50 reflect serious symptoms while scores ranging from 51 to 60 can reflect moderate symptoms OR moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 47.  The Board has considered the Veteran's GAF scores and finds that the symptoms associated with the Veteran's PTSD do not warrant more than a 70 percent rating.

As the preponderance of the evidence is against the claim for a rating in excess of 70 percent, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with major depression with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports that he has intrusive thoughts, nightmares, impaired sleep, social and emotional isolation and detachment, avoidant behavior, feelings of sadness, hopelessness and anxiety; sad, somber, anxious, irritable and depressed mood; restricted, sad, nervous and blunted affect; suicidal thoughts and occasional plan; low self-esteem; exaggerated startle response; over-detailed thoughts to the point of being almost tangential, anger outbursts and irritability; poor concentration; extensive loss of interest in activities; hypervigilance; hyperarousal; preoccupation with events in Vietnam; difficulty establishing and maintaining relationships; impaired marital functioning, occupational achievement, judgment and insight; near continuous panic and depression; difficulty adapting to stressful circumstances; panic attacks more than once weekly; and disorganized thoughts. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted.  


IV.  Service connection claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a)(2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Sensorineural hearing loss is such a chronic condition.  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303 (d) (2013).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the service warrants direct service connection.  The presumptive provisions of the statute and implementing regulations are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. 3.303(d)(2013).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323   (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (concerning a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (concerning tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (concerning flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

      
Bilateral Hearing loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013). 

As mentioned, service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).  In this case, however, there is no medical evidence of hearing loss manifested to a compensable degree within that period.  

Puretone thresholds were as follows for the April 1971 entrance audiological examination:


HERTZ
Decibels
500
1000
2000
3000
4000
RIGHT
30
20
15
X
45
LEFT
25
25
10
X
40

Puretone thresholds were as follows for the January 1973 separation audiological examination:


HERTZ
Decibels
500
1000
2000
3000
4000
RIGHT
15
10
0
X
40
LEFT
15
10
0
X
35

Following service, the Veteran experienced otitis externa in July 2006.  A January 2007 VA treatment record indicates that the Veteran was positive for hearing loss. 
The Veteran was afforded a subsequent VA audiology examination in July 2007 which confirmed that he had a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.

The examiner commented that based on his enlistment examination, the Veteran showed a mild (30 decibel) loss at 500 Hertz, clinically normal hearing from 1000 to 2000 Hertz and a moderate (45 decibel) loss at 4000 Hertz in the right ear and clinically normal hearing from 500 to 2000 Hertz sloping to a mild (40 decibel) loss at 4000 Hertz.  He noted that the Report of Medical History was negative for hearing loss.  The examiner went on to observe that at separation the Veteran had clinically normal hearing from 500 to 2000 Hertz sloping to a mild (35/40 decibel) loss at 4000 Hertz in both ears.  

The examiner opined that bilateral hearing loss was not caused by or a result of military acoustic trauma.  His rationale was that the puretone results at the time of separation in 1973 revealed that the Veteran's pre-existing hearing loss at 4000 Hertz in both ears was not aggravated by or a result of acoustic trauma while on active duty.  He explained that current bilateral hearing loss progressed some time post military service and can be related to factors such as age, post service noise exposure, and other factors not yet identified.  

The Veteran was afforded another VA examination in October 2009.  The examiner opined that a comparison of audiometric records at enlistment and discharge indicate no aggravation of pre-existing hearing loss at 4000 Hertz in both ears.  He highlighted that in fact, a comparison of thresholds from 500 to 2000 Hertz shows improvement, which could be attributed to the test conditions, equipment, examiner, test directions, tester cooperation, etc.  

Initially, the Board notes that the Veteran's enlistment medical examination shows that the Veteran had a preexisting hearing loss disability.  The Veteran had a 40 decibel loss at 4000 Hertz in his left ear and a 45 decibel loss at 4000 Hertz in the right ear.  As these readings are 40 dBs or greater, the criteria for a hearing loss disability under 38 C.F.R. § 3.385 are met and a hearing loss disability was noted on the Veteran's service entrance examination.  

As the Veteran's hearing loss disability was noted at entry, the presumption of soundness is inapplicable, and the Board will address aggravation in service.  The Veteran's service treatment records do not show an increase in severity of the Veteran's hearing loss disability during service.  On the contrary, the audiogram at discharge showed no increase in the severity of the Veteran's hearing loss disability, and in fact showed a slight improvement compared to the entrance audiogram.  Thus, the presumption of aggravation does not attach.  

Additionally, the VA examiners also specifically addressed aggravation of hearing loss in their opinions, and found no aggravation of hearing loss in service.  The July 2007 examiner explained that the Veteran's current bilateral hearing loss progressed some time post military service and can be related to factors other than service, and the October 2009 VA examiner noted improvement of the comparison of thresholds which could be due to factors such as test conditions, equipment, examiner, test directions, and tester cooperation.  The evidence clearly indicates that the Veteran's bilateral hearing loss was not aggravated by service.

The Board finds that the VA examination reports are the most probative evidence.  Both VA examiners specifically addressed aggravation of hearing loss in their opinions, and considered the Veteran's in service and other (occupational and recreational) noise exposure, service history, as well as his statements and complaints.  Both examiners conducted a full review of the Veteran's medical history, including his July 2006 otitis externa.  Although the July 2007 examiner incorrectly stated that the Veteran reported his onset of hearing loss in 1995 when he first noticed bleeding from his left ear, he was nevertheless aware of the Veteran's medical history, and the October 2009 examiner clearly acknowledged that the Veteran has complained of problems with his hearing or ears in Vietnam in 1971.  The Veteran also indicated in his September 2007 notice of disagreement that he did not have firearms since service and therefore does not do recreational hunting.  However, the July 2007 examiner had reported that the Veteran enjoyed hunting prior to service.  

The Board acknowledges the statements of the Veteran, including those in his August 2008 VA Form 9, and July 2009 and November 2009 statements that as a combat medic, he was exposed to military noise that produced trauma that led to his bilateral hearing loss, specifically that when [he] was around artillery firing, it was like being in a "huge steel drum," and that an explosion that occurred in February 1973 that was powerful enough to throw him out of an ambulance.  However, the Veteran's in-service noise exposure as a combat medic has been acknowledged by VA, but as explained, was considered by both VA examiners in reaching their conclusions that the Veteran's hearing loss was not aggravated by service.  

The Board notes that the Veteran questioned the accuracy of his separation examination because it indicated that his hearing improved during military service.  However, there is no evidence to suggest that the separation examination was improperly conducted, and October 2009 VA examiner explained that such improvement in hearing thresholds could be due to test conditions, equipment, examiner, test directions, tester cooperation, etc.  In his July 2009 statement, the Veteran also stated that he believed his VA hearing examination results in July 2007 were misleading and inaccurate because he did not believe that his hearing has not deteriorated.  As explained previously, the Board has acknowledged that the Veteran has a current hearing loss disability.  

To the extent that the Veteran reports that he had symptoms of hearing loss since service and that he experienced worsening symptoms during service, the Board finds the Veteran is competent to report that he experienced such symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  However, competence and credibility are separate matters which must be addressed.  Although the Veteran currently reports a history of hearing loss that increased in service, there are no competent clinical opinions showing aggravation.  The service treatment records are also evidence against the claim as they show no decrease in severity during service.   As noted by the Federal Circuit in Buchanan, the Board has considered the lay statements.  However, the objective record weighs against the claim, and there is an absence of contemporaneous medical evidence which weighs against the Veteran's assertion of in service worsening.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the benefit of the doubt rule does not apply.  See generally 38 U.S.C.A. § 5107(b)(2013).  


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD with major depression is denied.  

Entitlement to service connection for a bilateral hearing loss disability is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


